Benedict, J.
This action is founded upon letters patent No. 282,-975, dated October 5, 1880, issued to Henry G. Thompson, assignee of Moses G. Johnson, for an improvement in cutting-pliers. The bill charges infringement, and prays for damages and an injunction. The question at issue is whether the combination described in the plaintiff’s patent was invented by Moses C. Johnson while an employe of a corporation styled the Interchangeable Tool Company, which corporation was engaged in the manufacture of cutting-pliers under a patent issued to the defendant T’hos. G. Hall, then the president of the corporation. In support of the averment that Moses C. Johnson was the first inventor of the combination in question, the plaintiff produces a model known in the case as defendant’s Exhibit C, which model embodies the invention in question, and was made, as the plaintiff has sought to prove, while Johnson was in the employ of the Interchangeable Tool Company. On the other hand, the defendants assert, and have sought to prove, that this model was not made by Johnson while employed by the Interchangeable Tool Company, but after Johnson had been discharged from that employment, and for the purpose of supporting a fraudulent claim to an invention really discovered by the defendant Hall, put forth for the first time by Johnson after he had been discharged from the service of the Interchangeable Tool Company.
In one aspect, the decision of the case depends upon a question of time; that is to say, whether this model, (Exhibit 0,) composed of brass and iron, was made when Johnson says it was, while he was a workman for Hall’s company, or at a date subsequent to Hall’s discharge of Johnson. Upon this question much testimony has been taken on both sides. Upon a full consideration of all the evidence, *324my conclusion is that Exhibit C was not made when Johnson says it was, but subsequent to Johnson’s leaving the employment of the Interchangeable Tool Company, and that Moses C. Johnson was not the first inventor of the combination described in the patent issued to the plaintiff as assignee of Johnson. There must therefore be a decree dismissing the bill, with costs.